Name: Commission Regulation (EC) NoÃ 1040/2006 of 7 July 2006 amending Regulations (EC) NoÃ 2204/2002, (EC) NoÃ 70/2001 and (EC) NoÃ 68/2001 as regards period of application
 Type: Regulation
 Subject Matter: economic policy;  European Union law;  employment;  business classification
 Date Published: nan

 8.7.2006 EN Official Journal of the European Union L 187/8 COMMISSION REGULATION (EC) No 1040/2006 of 7 July 2006 amending Regulations (EC) No 2204/2002, (EC) No 70/2001 and (EC) No 68/2001 as regards period of application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 994/98 of 7 May 1998 on the application of Articles 92 and 93 of the Treaty establishing the European Community to certain categories of horizontal State aid (1), and in particular points (a)(i), (ii), (iv) and b) of Article 1(1) thereof, Having published a draft of this Regulation, After consulting the Advisory Committee on State Aid, Whereas: (1) Commission Regulation (EC) No 2204/2002 of 12 December 2002 on the application of Articles 87 and 88 of the EC Treaty to State aid for employment (2), Commission Regulation (EC) No 70/2001 of 12 January 2001 on the application of Articles 87 and 88 of the EC Treaty to state aid for small and medium-sized enterprises (3) and Commission Regulation (EC) No 68/2001 of 12 January 2001 on the application of Articles 87 and 88 of the EC Treaty to training aid (4) will expire on 31 December 2006. In its State Aid Action Plan (5) the Commission has proposed to regroup these Regulations, in one single block exemption Regulation and possibly add other areas mentioned in Article 1 and 2 of Regulation (EC) No 994/98. (2) The contents of the future block exemption Regulation depends in particular on the results of the public consultations initiated by the State Aid Action Plan and by the Commission consultation document on State aid and Innovation (6). Discussions with representatives of Member States are also necessary in order to define the categories of aid which might be considered compatible with the Treaty. In order to proceed with the current consultations and the analysis of their results, it is appropriate to extend the validity of Regulations (EC) No 2204/2002, (EC) No 70/20012 and (EC) No 68/2001 until the end of 2007. (3) Regulations (EC) No 2204/2002, (EC) No 68/2001 and (EC) No 70/2001 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Advisory Committee on State Aids, HAS ADOPTED THIS REGULATION: Article 1 The second sentence of Article 8(1) of Regulation (EC) No 68/2001 is replaced by: It shall apply until 31 December 2007. Article 2 The second sentence of Article 10(1) of Regulation (EC) No 70/2001 is replaced by: It shall apply until 31 December 2007. Article 3 The second sentence of Article 11(1) of Regulation (EC) No 2204/2002 is replaced by: It shall apply until 31 December 2007. Article 4 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 2006. For the Commission Neelie KROES Member of the Commission (1) OJ L 142, 14.5.1998, p. 1. (2) OJ L 337, 13.12.2002, p. 3. (3) OJ L 10, 13.1.2001, p. 33. Regulation as amended by Regulation (EC) No 364/2004 (OJ L 63, 28.2.2004, p. 22). (4) OJ L 10, 13.1.2001, p. 20. Regulation as amended by Regulation (EC) No 364/2004 (OJ L 63, 28.2.2004, p. 20). (5) COM(2005) 107 final. (6) COM(2005) 436 final.